Title: To Alexander Hamilton from John Adams, 22 May 1800
From: Adams, John
To: Hamilton, Alexander


Philadelphia May 22. 1800
Sir
Inclosed is a Copy of a Letter, recd this morning from Col. Smith. I am at present at a loss to judge of it. Will you be so kind without favour or affection to give me your candid opinion of it. Whether his request can be granted in the whole or in part without injustice to other officers. And whether it is consistent with the military Ideas. I pray your Answer as soon as possible. I am, Sir with great Esteem, your most
obedient humble servant
John Adams
Major General Hamilton
